DETAILED ACTION
The present office action is responsive to the applicant’s filling  an RCE request on 08/02/2022, and subsequent amendment filed on 08/05/2022.
The application has claims 1, 6-9 present. All the claims have been examined. Claims 1, 7-9 have been amended.
Previous rejections have been withdrawn as necessitated by the claim amendments. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masson et al. (US 20170220567), in view of Sullivan et al. (US 20190138649), in view of Joshi et al. (US 20150199345)

In regards to claims 1 and 9, Masson teaches a content providing system comprising: at least one processor or circuit configured to: register document data including a plurality of pieces of page data to an information processing apparatus (see para 4 registering page data): analyze the plurality of pieces of page data included in the registered document data (see para 4, 20, 23-27, 38; analyzing, determining and using designated databases, the system analyses previously used content and historic content);  provide as page data relating to the displayed page data, plural pieces of page data associated with the determined classifications, among the plurality if pieces of page data included in the register document data, to the information processing apparatus (see FIG 4B  and at least para 23-27, 33-39, 47, 62, 71-72; a determined content is provided to the user based on associated data to the content on the document allowing the user to edit or modify the document)
Although Masson teaches managing databases of previously used content and historic content as presented above (see para 23-27), it doesn’t specifically teach manage each of the plurality of pieces of page data in association with any of a plurality of predetermined classifications; determine a classification into which page data that is included in target document data and that is displayed on the information processing apparatus is classified; 
Sullivan teaches manage each of the plurality of pieces of page data in association with any of a plurality of predetermined classification; determine a classification into which page data that is included in target document data and that is displayed on the information processing apparatus is classified; (see para 47, 49, 111-13; management and classification of content components).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept taught by Sullivan to modify Masson’s teachings, since the suggestion/motivation for doing so would have been to allow to improve the classification of the document content. 
Although Masson doesn’t specifically mention content clusters, Masson teaches content index of preciously or historic content into blocks, in which blocks include sentences, paragraphs, pages, slides, images, charts, graphs, tables, videos, and audio files and are matched to the user content/ displayed content using the block index (see abstract and at least  para 4-5, 20, 22, 25, 30, 33).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use these teaches of Masson to interpret the different blocks content types as clusters, since it would provide means to easily provide the recommended information that the user can quickly and easy look at, thus facilitating the provision of content associated with the portions of the content the user is interacting with. 
Although Masson teaches previewing and that the user may select multiple content (see para 62), it doesn’t specifically teach receive a user selection of page data from the provided plural pieces of page data; and add the selected page data into the displayed page data.
Joshi teaches receive a user selection of page data from the provided plural pieces of page data; and add the selected page data into the displayed page data (see FIG. 2A and para 26-28, 37-42: teaches registering documents and documents parts and the user is presented suggested parts of documents that associated to a classification of parts (e.g. belonging to certain section or subsection of documents associated to keywords and document metadata). The user selects the different parts to be added to the document. Adding multiple data to different sections selected by the user). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use these teaches of Joshi to modify Masson as modified by Sullivan, since it would provide means to easily provide and select the recommended page content, thus facilitating the provision of content associated with the portions of the content the user is interacting with. 

Claim 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Masson, Sullivan and Joshi as provided in claim 1 above, further in view of Saito (US 20150124145)

In regards to claims 6, Masson teaches sending plurality of page data as shown above (see FIG 4B), but doesn’t specifically teach wherein the at least one processor or  circuit is further configured to transmits a thumbnail of the plural pieces of page data associated with the determined cluster. 
Saito teaches wherein the at least one processor or  circuit is further configured to transmits a thumbnail of the plural pieces of page data associated with the determined cluster (see para 101-102 and 110-111 and FIG. 14; teaches using thumbnail to recommend information. The recommended information has been identified as information that can attract attention of users). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept taught by Saito to modify Masson’s teachings, since it would provide means to easily provide the recommended information that the user can quickly and easy look at, thus facilitating the provision of content associated with the portions of the content the user is interacting with. 

In regards to claims 7, Masson teaches comprising wherein the at least one processor or circuit configured to manage the registered document data in association with any of a plurality of predetermined content classifications (see para 23-27, 38, managing analyzed content on different databases or file systems); determining a classification into which the target document data including the displayed page data is classified; and narrow candidates which are selected based on the determined classifications and are to be provided to the information processing apparatus based on the determined content classification (see FIG. 2A-2F, 3A and at least para 30, 33, 38-40, 47, 55-56, 62, 71-72; determining associated block that belong to the content in the document and providing to the user).
Although Masson doesn’t specifically mentions content clusters, Masson teaches content index of preciously or historic content into blocks, in which blocks include sentences, paragraphs, pages, slides, images, charts, graphs, tables, videos, and audio files and are matched to the user content/ displayed content using the block index (see abstract and at least  para 4-5, 20, 22, 25, 30, 33).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use these teaches of Masson to interpret the different blocks content types as clusters, since it would provide means to easily provide the recommended information that the user can quickly and easy look at, thus facilitating the provision of content associated with the portions of the content the user is interacting with. 

In regards to claim 8, Masson further teach comprising: a content management server that manages the registered document data; and a content analysis server that includes the at least one processor or circuit (see para 14, 20-22, teaches running process from a server).


Response to Arguments
Applicant’s arguments have been considered but are moot in view of new grounds of rejection. See rejection above. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9:30am-5:30pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144